862 F.2d 870Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence David McNEIL, Plaintiff-Appellant,v.Shirley BURCH, SBI Agent;  P.R. Kelly, SBI Agent;  NorthCarolina State Bureau of Investigations;  RaleighCity Police Department, Defendants-Appellees.
No. 88-7185.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 24, 1988.Decided:  Nov. 17, 1988.

Clarence David McNeil, appellant pro se.
William Norris Farrell, Jr.  (Office of the Attorney General of North Carolina), Tyrus Vance Dahl, Jr.  (Womble, Carlyle, Sandridge & Rice), for appellees.
Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Clarence David McNeil appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McNeil v. Burch, C/A No. 87-416-CRT (E.D.N.C. June 22, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.